TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00223-CR





Albert Camacho, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 94-275-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING





PER CURIAM

	This is an appeal from an order of the district court denying bail pending appeal. 
Tex. Code Crim. Proc. Ann. art. 44.04(g) (West Supp. 1995).  Appellant has filed a motion to
dismiss the appeal.  Tex. R. App. P. 59.  The motion is granted and the appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:  May 24, 1995
Do Not Publish